Citation Nr: 1518107	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected left foot disability.

3.  Entitlement to service connection for an eating disorder.

4.  Entitlement to service connection for low back disability, to include as secondary to service-connected left foot disability.

5.  Entitlement to an increased rating for status post arthroplasty, fifth digit, arthrodesis and plantar condylectomy, third digit, left foot, currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to December 1997.

This case comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing before the undersigned in March 2014.  However, the Veteran was informed in a May 2014 letter that technical difficulties with the Digital Audio Recording System (DARS) prevented the Board from producing a complete transcript of the hearing testimony.  The Veteran was advised that she could appear for a second hearing if she so desired.  The Veteran responded to the letter in May 2014 and indicated that she did not wish to appear at a hearing and she requested that the Board consider her case based on the evidence of record.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record reveals that the Veteran is currently employed, and entitlement to a TDIU is not before the Board at this time.

Evidence pertinent to the matters on appeal was received subsequent to the last RO adjudication.  The Veteran has waived initial RO consideration of this evidence.

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent clinical evidence of record establishes a current diagnosis of PTSD due to an in-service stressor.

2.  A right foot disability and an eating disorder have not been shown.

3.  The service-connected left foot disability has not been manifested by symptoms compatible with severe disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).
2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for an eating disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a rating in excess of 20 percent for status post arthroplasty, fifth digit, arthrodesis and plantar condylectomy, third digit, left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

I.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in February 2010, June 2010, March 2011, and February 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that the service-connected disability has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

II.  Duty to Assist

The Veteran's service treatment records (other than dental) are associated with the claims file, as are VA and private medical records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  PTSD

In light of the favorable decision to grant the Veteran's PTSD claim, any deficiency as to VA's duties to notify and assist is moot.

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involves an intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which have not yet been decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

As noted above, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring PTSD diagnoses to conform to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, a VA psychiatrist or psychologist must confirm that the reported stressor is adequate to support a diagnosis of PTSD, the reported stressor must be consistent with the places, types, and circumstances of the veteran's service; and the veteran's symptoms should be related to the reported stressor.

Service treatment records contain no findings of psychiatric disability.

In her February 2010 claim the Veteran stated that during service in 1996 she came across a dead soldier hanging near her barracks.  At first she had thought it was a CPR dummy but she got closer and realized that it was a real person.  She began screaming and needed the assistance from others, including clergy, to calm down.  She was unable to return to her room and was moved to another barracks location.

In February 2011 a VA psychologist diagnosed the Veteran with PTSD, and in an April 2011 addendum the VA psychologist stated that the Veteran's PTSD was directly linked to the stressor of finding the dead body during service.

The Veteran has made consistent and credible statements concerning her PTSD stressor, and her stressor has been essentially confirmed in a March 2014 statement from one of the Veteran's service comrades (TH, identified as being the Veteran's First Sergeant) and, to some extent, the Veteran's mother.  While the RO made an attempt to verify the stressor, it appears that the date of the incident was noted by the RO as being in 1995, and a search for official reports using that date was used.  The Board notes, however, that TH and the Veteran's mother have indicated that the incident took place in the fall of 1996, and the Veteran indicated in her February 2010 claim that the incident occurred in 1996.  At any rate, the Board finds that the information available is sufficient to confirm the Veteran's stressor in this case.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for PTSD is warranted.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's claimed stressor has been confirmed by the evidence of record.  Further, and as noted, a VA examiner has linked the Veteran's PTSD to the verified in-service stressor.

As to whether an acquired psychiatric disability other than PTSD manifested in service or is otherwise related to service, the record does not reflect that she has an acquired psychiatric disorder other than PTSD that is related to his service.  While depression has been noted, such has not been linked to service, and similar symptoms have been recognized as being part and parcel of the Veteran's PTSD.


II.  Right Foot Disorder and Eating Disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A right foot disorder and eating disorder have not been shown at any time during the appeal period.  As it pertains to the Veteran's right foot disorder, the Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  The March 2010 and February 2012 VA examiners both stated, following physical examination, that the Veteran had no right foot disability.

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose orthopedic disabilities or eating disorders.  Her lay evidence, to the extent that she has provided any, does not constitute competent medical evidence and lacks probative value.

In sum, service connection for a right foot disorder and an eating disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

An August 1998 rating decision granted the Veteran's claim for service connection for left foot disability and assigned a 10 percent initial evaluation, effective December 1997.  A rating decision dated in May 2010 increased the rating for left foot disability to 20 percent, effective February 8, 2010.

The Veteran's left foot disability is currently rated 20 percent disabling under Diagnostic Code 5284.  Moderate foot injuries may be assigned a 10 percent disability rating.  A 20 percent rating will be assigned if a foot injury is moderately severe.  Severe foot injuries warrant a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds that the Veteran's service-connected left foot residuals do not reflect impairment that would be considered severe to warrant a 30 percent rating under Diagnostic Code 5284.  In this regard, the Board notes that the March 2012 VA examiner indicated that there was no evidence of a weak left foot, and the Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  Further, the Veteran would only occasionally use an assistive device for ambulation due to left foot disability.  While acknowledging that the Veteran's left foot disability precluded the Veteran from standing more than 30 to 40 minutes or walking greater than 200 yards, such does not constitute a severe foot injury.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what she observes or experiences concerning her left foot disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, competent evidence concerning the nature and extent of the Veteran's left foot disability has also been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's left foot disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted in this case.

In sum, a rating in excess of 20 percent is not warranted throughout the appeal period. The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.


ORDER

Service connection for PTSD is granted.

Service connection for a right foot disorder is denied.

Service connection for an eating disorder is denied.

A rating in excess of 20 percent for status post arthroplasty, fifth digit, arthrodesis and plantar condylectomy, third digit, left foot, is denied.


REMAND

The Veteran seeks service connection for low back disability, to include as secondary to service-connected left foot disability.

In February 2012 the Veteran underwent a VA examination that was to address the medical matters raised by the low back issue.  The examination did not address the matter as to whether the Veteran's low back disability was aggravated (worsened) by service-connected left foot disability.  Based on the foregoing, the Board finds that the February 2012 VA examination is not adequate and the Veteran should be afforded a VA examination that addresses the medical matters raised by the low back issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since February 29, 2012, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed low back disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected left foot disability, (d) was aggravated (made worse) by service-connected left foot disability.

If the examiner determines that the Veteran's low back disability is aggravated by the service-connected left foot disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

A rationale for all requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


